Name: Commission Regulation (EEC) No 3965/89 of 20 December 1989 suspending for the 1990 fishing year the duties applicable to fresh fishery products originating in Morocco and coming from joint fisheries ventures set up between natural or legal persons from Portugal and Morocco, on the direct landing of such products in Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries;  Africa;  tariff policy
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 385/27 COMMISSION REGULATION (EEC) No 3965/89 of 20 December 1989 suspending for the 1990 fishing year die duties applicable to fresh fishery products originating in Morocco and coming from joint fisheries ventures set up between natural or legal persons from Portugal and Morocco, on the direct landing of such products in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 355 thereof, Whereas Article 355 of the Act of Accession provides for the elimination, by 31 December 1992, of the exemp ­ tions, suspensions or tariff quotas granted by Portugal on fresh fishery products originating in Morocco and coming from joint fish ventures set up between natural or legal persons from Portugal and Morocco, when such products are landed directly in Portugal ; Whereas the present arrangements applied by Portugal to such products may be maintained on a transitional basis ; Whereas the duties applicable to such products should be suspended for 1990 ; Whereas provision should be made for the supply of information to the Commission so that it can keep watch on the management of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to 31 December 1990 the customs duties applicable to the fishery products referred to in Article 355 of the Act of Accession, landed directly in Portugal, shall be wholly suspended. Article 2 Portugal shall inform the Commission, not later than 15 days after the end of each quarter, of the quantities and species actually imported under the suspension arrange ­ ments. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Manuel MARlN Vice-President